



Exhibit 10.4
[achaogenoffer.jpg]
7000 Shoreline Court, Suite 371
South San Francisco, CA 94080
(650) 800-3636
www.achaogen.com
May 3, 2016
Tobin Schilke
[Address]
Dear Tobin:
I am pleased to offer you a position with Achaogen, Inc. (the "Company "), as
Chief Financial Officer reporting directly to me. Your position with the Company
pursuant to the terms and conditions of this letter will commence no later than
July 5, 2016 (the "Start Date"). You will have duties and responsibilities,
consistent with your position within the Company, as will reasonably be assigned
to you by me. You agree to perform your duties faithfully and to the best of
your abilities and to devote your full business efforts and time to the Company.
Furthermore, while employed by the Company, you agree to not actively engage in
any other employment, occupation or consulting activity for any direct or
indirect remuneration without prior approval of the CEO and Board of Directors.
The Company reserves the right to conduct background and reference checks on all
of its potential employees. Your job offer, therefore, is contingent upon a
clearance of such a background investigation and reference check.
Salary. While employed by the Company, you will receive as compensation for your
services a base salary at the annualized rate of three hundred and fifteen
thousand dollars ($315,000). Your salary will be paid periodically in accordance
with the Company's normal payroll practices and will be subject to annual review
and the usual, required withholding.
Sign-on Bonus. If you remain employed with the Company for one year you become
entitled to a one-time payment in the amount of thirty-five thousand dollars
($35,000). The Company will advance this amount to you within your first 30 days
of employment. The payment will be processed through our payroll department,
with all appropriate taxes withheld. If you voluntarily terminate your
employment before your one-year anniversary, you will owe the Company the entire
amount advanced to you, and by signing this agreement, you agree to repay any
unpaid advanced amounts within 10 business days following employment
termination.
Performance Bonus. In addition to your base salary, you will be eligible to
receive a bonus of up to 35% of your base salary (pro-rated for your tenure)
based upon yours and the Company’s performance, as determined by the Company,
against specific milestones to be defined by the Company. Your bonus will be
determined based on corporate performance with respect to 70% and individual
performance with respect to 30%. You must be employed at the time of payment to
be eligible to receive this bonus.
Stock Option. Subject to approval by the Board of Directors, you will be granted
options to purchase one hundred and twenty six thousand (126,000) shares of the
Company's common stock (the "Stock Option Grant") comprised of two separate
grants to purchase 100,000 shares (the "Time-Based Option") and 26,000 shares
(the "Performance-Based Option"), with different vesting schedules as described
below.
The Time-Based Option will have a per share exercise price equal to the closing
trading price per share of the Company's common stock as of the date of the
grant and, subject to your continued service the Company through each vesting
date, the Option will vest in accordance with the following vesting schedule:
•
114th of the shares subject to the Option will vest on the first anniversary of
your employment start date (such start date, the "Vesting Commencement Date");
and

•
1148th of the shares subject to the Option will vest on each of the next 36
months thereafter on the same day of the month as the Vesting Commencement Date.

The Performance-Based Option will also have a per share exercise price equal to
the closing trading price per share on the date of grant and, subject to your
continued service with the Company through each vesting date, the Performance
Option will vest in accordance with the following vesting schedule:


1

--------------------------------------------------------------------------------







•
The number of shares initially subject to the Performance-Based Option shall
vest on the 30th consecutive date the closing trading price per share of the
Company's common stock equals or exceeds $12 (40% of the Performance-Based
Option), $25 (40% of the Performance-Based Option), and $55 (20% of the
Performance-Based Option). The price hurdles will be appropriate adjusted to
reflect any stock splits, reverse stock splits or other equity restructurings.

The Option will be subject to the terms and conditions of one of the Company's
current equity incentive plans pursuant to which it is granted and the
applicable option agreement between you and the Company, both of which are
incorporated herein by reference.
Restricted Stock Units (RSUs). Subject to approval by the Board of Directors,
you will be granted awards of twenty-seven thousand (27,000) RSUs (the "RSU
Grant"), comprised of two separate grants of 21,500 RSUs (the "Time-Based RSUs")
and 5,500 RSUs (the "Performance-Based RSUs"), with different vesting schedules
as described below. Each RSU entitles you to receive one share of the Company
common stock upon vesting.
Subject to your continued service with the Company through each vesting date,
the Time-Based RSUs will vest in accordance with the following vesting schedule:
•
114th of the total number of Time-Based RSUs initially subject to the grant will
vest on each of the first four anniversaries of the vesting commencement date,
which will be one of the pre-established quarterly vesting dates and will be set
forth in the RSU agreement evidencing your grant.

Subject to your continued service with the Company through each vesting date,
the Performance­ Based RSUs will vest in accordance with the following vesting
schedule:
•
The number of shares initially subject to the Performance-Based RSUs shall vest
on the 30th consecutive date the closing trading price per share of the
Company's common stock equals or exceeds $12 (40% of the Performance-Based
RSUs), $25 (40% of the Performance-Based RSUs), and $55 (20% of the
Performance-Based RSUs). The price hurdles will be appropriate adjusted to
reflect any stock splits, reverse stock splits or other equity restructurings.

The RSUs will be subject to the terms and conditions of one of the company's
current equity incentive plans and an RSU agreement to be entered into between
you and the Company, both of which are incorporated herein by reference.
Relocation. You are eligible to receive relocation reimbursement for your
relocation expenses (to include travel, shipment of household good,
lease/preschool termination costs) from London, UK to the San Francisco Bay
Area, California up to a maximum of sixty thousand dollars ($60,000). The
reimbursement of lease / preschool termination costs is considered taxable
income and will be grossed up by sixty-five percent to cover income taxes.
By signing this agreement, you agree to repay the relocation assistance,
prorated based on termination date, if you voluntarily terminate your employment
for reasons within your control, within two years of your start date.
Temporary Housing. We will provide you with temporary housing of the Company's
choosing, for up to six (6) months. This benefit is considered taxable income.
Severance Agreement. In connection with your commencement of employment with the
Company, you are eligible to enter into the Change in Control Severance
Agreement attached to this offer letter as Exhibit A.
Employee Benefit Plans. As a Company employee, you are also eligible to receive
certain employee benefits pursuant to the terms of Company benefit plans as they
may exist from time to time.
At-Will Employment. You should understand that your employment with the Company
is "at-will" and is for no specified period. As a result, you are free to resign
at any time, for any reason, with or without cause. Similarly, the Company is
free to conclude its employment relationship with you at any time, for any
reason, with or without cause. This is the full and complete agreement between
us on this term. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from
time-to-time, the "at-will" nature of your employment may only be changed in an
express writing signed by you and the CEO.
Confidential Information/Arbitration. You will be required to sign and comply
with the attached At-Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement (the "Confidentiality Agreement") as a
condition of your employment. The Confidentiality Agreement requires, among
other things, the assignment of patent rights to any invention


2

--------------------------------------------------------------------------------





made during your employment at the Company and non-disclosure of Company
proprietary information. We also ask that you disclose to the Company any and
all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. You further agree not to bring any third party confidential
information to the Company, including that of your former employer, and that in
performing your duties for the Company you will not in any way utilize any such
information.
Federal Immigration. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.
Arbitration of Disputes. In the event of any dispute or claim relating to or
arising out of our employment relationship, you and the Company agree that (i)
any and all disputes between you and the Company shall be fully and finally
resolved by binding arbitration, (ii) you are waiving any and all rights to a
jury trial but all court remedies will be available in arbitration, (iii) all
disputes shall be resolved by a neutral arbitrator who shall issue a written
opinion, (iv) the arbitration shall provide for adequate discovery, and (v) the
Company shall be responsible for the arbitrator's fees and costs to the extent
they exceed any fee or cost that the Company would be required to bear if the
action were brought in an applicable federal or state court. Please note that we
must receive your signed Agreement before your first day of employment
Governing Laws. This letter will be governed by the laws of the state of
California, with the exception of its conflict of laws provisions.
This offer letter, the Confidentiality Agreement or existing confidential
information agreement, as applicable, between you and the Company, as well as
the equity incentive plan and stock option agreement related to the Option,
represent the entire agreement and understanding between you and the Company
concerning your employment relationship with the Company, and supersede in their
entirety any and all prior representations or agreements and any representations
made during your recruitment, interviews or pre-employment negotiations, whether
written or oral. This letter, including, but not limited to, its at-will
employment provision, may not be modified or amended except by a written
agreement signed by the Board (or its authorized designee) and you.
To confirm your acceptance and agreement to the terms set forth in this offer
letter please sign, date, and return this letter to me. Please call Zeryn
Sarpangal, at [phone number] if you have any questions.
I am excited to welcome you to the Company, and I look forward to your
participation in the Company’s future success.
Sincerely,
/s/ Kenneth Hillan
Kenneth Hillan
Chief Executive Officer
Achaogen, Inc.

Accepted and agreed to this 6 day of May , 2016
/s/ Tobin Schilke
Applicant Signature

Enclosures: At-Will Employment, Confidential Information, Invention Assignment
and Arbitration Agreement


3

--------------------------------------------------------------------------------






Exhibit A
ACHAOGEN, INC.
CHANGE IN CONTROL SEVERANCE AGREEMENT
This Change in Control Severance Agreement (the “Agreement”) is made and entered
into by and between Tobin Schilke (“Executive”) and Achaogen, Inc. (the
“Company”), effective as of the latest date set forth by the signatures of the
parties hereto below (the “Effective Date”).
R E C I T A L S
A.The Board of Directors of the Company (the “Board”) recognizes that
Executive’s changing role at the Company and that the possibility of an
acquisition of the Company or an involuntary termination can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities. The Board has determined that it is in the best interests of the
Company and its stockholders to assure that the Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility, threat
or occurrence of such an event.
B.The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue Executive’s
employment and to motivate Executive to maximize the value of the Company upon a
Change in Control (as defined below) for the benefit of its stockholders.
C.The Board believes that it is imperative to provide Executive with severance
benefits upon certain terminations of Executive’s service to the Company that
enhance Executive’s financial security and provide incentive and encouragement
to Executive to remain with the Company notwithstanding the possibility of such
an event.
D.     Unless otherwise defined herein, capitalized terms used in this Agreement
are defined in Section 9 below.
The parties hereto agree as follows:
1.
Term of Agreement. This Agreement shall become effective as of the Effective
Date and terminate upon the date that all obligations of the parties hereto with
respect to this Agreement have been satisfied.

2.
At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be “at-will,” as defined under applicable
law. If Executive’s employment terminates for any reason, Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement.

3.
Covered Termination Other Than During a Change in Control Period. If Executive
experiences a Covered Termination other than during a Change in Control Period,
and if Executive delivers to the Company a general release of all claims against
the Company and its affiliates (a “Release of Claims”) that becomes effective
and irrevocable within sixty (60) days, or such shorter period of time specified
by the Company, following such Covered Termination, then in addition to any
accrued but unpaid salary, bonus, benefits, vacation and expense reimbursement
payable in accordance with applicable law, the Company shall provide Executive
with the following:

(a)Severance. Executive shall be entitled to receive a severance payment equal
to nine (9) months of Executive’s base salary at the rate in effect immediately
prior to the Termination Date payable in a cash lump sum, less applicable
withholdings, on the first payroll date following the date the Release of Claims
becomes effective and irrevocable.
(b)Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall directly
pay, or reimburse Executive for, the premium for Executive and Executive’ s
covered dependents through the earlier of (i) the nine (9) month anniversary of
the Termination Date and (ii) the date Executive and Executive’s covered
dependents, if any, become eligible for healthcare coverage under another
employer’s plan(s). After the Company ceases to pay premiums pursuant to the
preceding sentence, Executive may, if eligible, elect to continue healthcare
coverage at Executive’s expense in accordance the provisions of COBRA.
(c)Equity Awards. Each outstanding and unvested equity award, including, without
limitation, each stock option and restricted stock award, held by Executive
shall automatically become vested and, if applicable, exercisable and any
forfeiture restrictions or rights of repurchase thereon shall immediately lapse,
in each case, with respect to that number of shares that would have vested
during the nine (9) month period immediately following the Termination Date had
Executive’s employment with the Company continued during such period.
4.
Covered Termination During a Change in Control Period. If Executive experiences
a Covered Termination during a Change in Control Period, and if Executive
executes and fails to revoke during any applicable revocation period a Release



-4-

--------------------------------------------------------------------------------





of Claims within sixty (60) days, or such shorter period of time specified by
the Company, following such Covered Termination, then in addition to any accrued
but unpaid salary, bonus, benefits, vacation and expense reimbursement payable
in accordance with applicable law, the Company shall provide Executive with the
following:
(a)Severance. Executive shall be entitled to receive an amount equal to the sum
of (i) twelve (12) months of Executive’s base salary and (ii) to one hundred
percent (100%) of Executive’s target annual bonus assuming achievement of
performance goals at one hundred percent (100%) of target, in each case, at the
rate in effect immediately prior to the Termination Date, payable in a cash lump
sum, less applicable withholdings, on the first payroll date following the date
the Release of Claims becomes effective and irrevocable.
(b)Continued Healthcare. If Executive elects to receive continued healthcare
coverage pursuant to the provisions of COBRA, the Company shall directly pay, or
reimburse Executive for, the premium for Executive and Executive’s covered
dependents through the earlier of (i) the twelve (12) month anniversary of the
Termination Date and (ii) the date Executive and Executive’s covered dependents,
if any, become eligible for healthcare coverage under another employer’s
plan(s). After the Company ceases to pay premiums pursuant to the preceding
sentence, Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance the provisions of COBRA.
(c)Equity Awards. Each outstanding and unvested equity award, including, without
limitation, each stock option and restricted stock award, held by Executive
shall automatically become vested and, if applicable, exercisable and any
forfeiture restrictions or rights of repurchase thereon shall immediately lapse,
in each case, with respect to one hundred percent (100%) of the unvested shares
underlying Executive’s equity awards as of the Termination Date.
5.
Certain Reductions. Notwithstanding anything herein to the contrary, the Company
shall reduce Executive’s severance benefits under this Agreement, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to Executive by the Company in connection with Executive’s
termination, including but not limited to payments or benefits pursuant to (a)
any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act, or (b) any Company agreement,
arrangement, policy or practice relating to Executive’s termination of
employment with the Company. The benefits provided under this Agreement are
intended to satisfy, to the greatest extent possible, any and all statutory
obligations that may arise out of Executive’s termination of employment. Such
reductions shall be applied on a retroactive basis, with severance benefits
previously paid being recharacterized as payments pursuant to the Company’s
statutory obligation.

6.
Deemed Resignation. Upon termination of Executive’s employment for any reason,
Executive shall be deemed to have resigned from all offices and directorships,
if any, and then held with the Company or any of its affiliates, and, at the
Company’s request, Executive shall execute such documents as are necessary or
desirable to effectuate such resignations.

7.
Other Terminations. If Executive’s service with the Company is terminated by the
Company or by Executive for any or no reason other than as a Covered
Termination, then Executive shall not be entitled to any benefits hereunder
other than accrued but unpaid salary, bonus, vacation and expense reimbursement
in accordance with applicable law and to elect any continued healthcare coverage
as may be required under COBRA or similar state law.

8.
Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise (“Payment”) would (a) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (b) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall either be (i) delivered in full, or (ii) delivered as to such
lesser extent which would result in no portion of such Payment being subject to
the Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the largest payment,
notwithstanding that all or some portion the Payment may be taxable under
Section 4999 of the Code. The accounting firm engaged by the Company for general
audit purposes as of the day prior to the effective date of the Change in
Control shall perform the foregoing calculations. The Company shall bear all
expenses with respect to the determinations by such accounting firm required to
be made hereunder. The accounting firm shall provide its calculations to the
Company and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive. Any
reduction in payments and/or benefits pursuant to this Section 8 will occur in
the following order: (1) reduction of cash payments; (2) cancellation of
accelerated vesting of equity awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
payable to Executive.

9.
Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a)Cause. “Cause” means (i) Executive’s gross negligence or willful misconduct
in the performance of the duties and services required of Executive pursuant to
this Agreement or Executive’s employment or offer letter


-5-

--------------------------------------------------------------------------------





agreement with the Company (the “Employment Agreement”); (ii) Executive’s
conviction of, or plea of guilty or nolo contendre to, a felony or crime
involving moral turpitude (or any similar crime in any jurisdiction outside the
United States); (iii) Executive’s willful refusal to perform the duties and
responsibilities required of Executive under this Agreement or the Employment
Agreement which remains uncorrected for thirty (30) days following written
notice to Executive by the Company of such breach; (iv) Executive’s material
breach of any material provision of this Agreement, the Employment Agreement,
the Confidential Information Agreement (as defined below) or corporate code or
policy which remains uncorrected for thirty (30) days following written notice
to Executive by the Company of such breach; (v) any act of fraud, embezzlement,
material misappropriation or dishonesty committed by Executive against the
Company; or (v) any acts, omissions or statements by Executive which the Company
determines to be materially detrimental or damaging to the reputation,
operations, prospects or business relations of the Company. For purposes of this
Section 9(a), an act or failure to act shall be considered “willful” only if
done or omitted to be done without a good faith reasonable belief that such act
or failure to act was in the best interests of the Company.
The foregoing definition shall not be deemed to be inclusive of all the acts or
omissions that the Company (or any parent or subsidiary or acquiror or
successor) may consider as reasonable grounds for Executive’s dismissal or
discharge.
(b)Change in Control. “Change in Control” shall mean the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events: (i) a transaction or series of transactions (other than an
offering of Common Stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Exchange Act) (other than the Company, any of its subsidiaries,
an employee benefit plan maintained by the Company or any of its subsidiaries or
a “person” that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of the Company possessing more than 50% of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or (ii) during any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 9(b)(i) or 9(b)(iii)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the two-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or (iii) the consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction: (1) which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and (2) after which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 9(b)(iii) as beneficially owning 50% or more of the
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or (iv)
The Company’s stockholders approve a liquidation or dissolution of the Company.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event for any amount that constitutes deferred compensation that is subject to
Section 409A of the Code, the transaction or event described in subsection (i),
(ii), (iii) or (iv) with respect to such amount (or portion thereof) must also
constitute a “change in control event,” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A.
(c)Change in Control Period. “Change in Control Period” means the period of time
commencing three (3) months prior to a Change in Control and ending twelve (12)
months following the Change in Control.
(d)Constructive Termination. “Constructive Termination” means Executive’s
resignation from employment with the Company that is effective within
one-hundred twenty (120) days after the occurrence, without Executive’s written
consent, of any of the following: (i) a material diminution in Executive’s base
compensation that is not proportionately applicable to other officers and key
employees of the Company generally; (ii) a material diminution in Executive’s
job responsibilities or duties; (iii) the relocation of Executive’s principal
office to a facility or a location more than fifty (50) miles from Executive’s
then-present principal office location; or (iv) the failure by any successor
entity or corporation following a Change in Control to assume the obligations
under this Agreement. Notwithstanding


-6-

--------------------------------------------------------------------------------





the foregoing, a resignation shall not constitute a “Constructive Termination”
unless the condition giving rise to such resignation continues uncured by the
Company more than thirty (30) days following Executive’s written notice of such
condition provided to the Company within ninety (90) days of the first
occurrence of such condition and such resignation is effective within thirty
(30) days following the end of such notice period.
(e)Covered Termination. “Covered Termination” means the termination of
Executive’s employment by the Company other than for Cause or Executive’s
Constructive Termination, in each case, that, to the extent necessary,
constitutes a “Separation from Service” (as defined below).
(f)Termination Date. “Termination Date” means the date Executive experiences a
Covered Termination.
10.
Successors.

(a)Company’s Successors. Except as set forth above, any successor to the Company
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 10(a) or which becomes bound by the terms of this Agreement by operation
of law.
(b)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
11.
Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Chief Executive Officer.

12.
Confidentiality; Non-Disparagement.

(a)Confidentiality. Executive hereby expressly confirms Executive’s continuing
obligations to the Company pursuant to Executive’s At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement with
the Company (the “Confidential Information Agreement”).
(b)Non-Disparagement. Executive agrees that Executive shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders or employees, either
publicly or privately. The Company agrees that it shall not, and it shall
instruct its officers and members of its Board to not, disparage, criticize or
defame Executive, either publicly or privately. Nothing in this Section 12(b)
shall have application to any evidence or testimony required by any court,
arbitrator or government agency.
13.
Dispute Resolution. To ensure the timely and economical resolution of disputes
that arise in connection with this Agreement, Executive and the Company agree
that any and all disputes, claims, or causes of action arising from or relating
to the enforcement, breach, performance or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration in San Francisco County, California through Judicial
Arbitration & Mediation Services/Endispute (“JAMS”) in conformity with the
then-existing JAMS employment arbitration rules and California law. By agreeing
to this arbitration procedure, both Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award. The Company shall pay all JAMS’s arbitration fees in excess of the
amount of court fees that would be required if the dispute were decided in a
court of law. Nothing in this Agreement is intended to prevent either Executive
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration. Notwithstanding the
foregoing, Executive and the Company each have the right to resolve any issue or
dispute over intellectual property rights by Court action instead of
arbitration.

14.
Miscellaneous Provisions.

(a)
Section 409A.



-7-

--------------------------------------------------------------------------------





(i)Separation from Service. Notwithstanding any provision to the contrary in
this Agreement, no amount deemed deferred compensation subject to Section 409A
of the Code shall be payable pursuant to Sections 3 or 4 above unless
Executive’s termination of employment constitutes a “separation from service”
with the Company within the meaning of Section 409A of the Code and the
Department of Treasury regulations and other guidance promulgated thereunder
(“Separation from Service”) and, except as provided under Section 14(a)(ii) of
this Agreement, any such amount shall not be paid, or in the case of
installments, commence payment, until the sixtieth (60th) day following
Executive’s Separation from Service. Any installment payments that would have
been made to Executive during the sixty (60) day period immediately following
Executive’s Separation from Service but for the preceding sentence shall be paid
to Executive on the sixtieth (60th) day following Executive’s Separation from
Service and the remaining payments shall be made as provided in this Agreement.
(ii)Specified Employee. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed at the time of his separation from service to
be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code,
to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (A) the expiration of the six (6)-month period measured from the date of
Executive’s Separation from Service or (B) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
14(a)(ii) shall be paid in a lump sum to Executive, and any remaining payments
due under this Agreement shall be paid as otherwise provided herein.
(iii)Expense Reimbursements. To the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, any such reimbursements payable to Executive pursuant to this Agreement
shall be paid to Executive no later than December 31st of the year following the
year in which the expense was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.
(iv)Installments. For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.
(b)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)Whole Agreement. This Agreement, the Confidential Information Agreement and
any offer letter by and between the Company and Executive represent the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior promises, arrangements and understandings regarding
same, whether written or written, including, without limitation, any severance
or change in control benefits in Executive’s offer letter agreement and
employment agreement or previously approved by the Board.
(d)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.
(e)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(f)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
(Signature page follows)


-8-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
    
ACHAOGEN, INC.
 
By: /s/ Kenneth Hillan
Title: CEO
Date: 6/2/2016

EXECUTIVE
/s/ Tobin Schilke
Tobin Schilke
Date: May 6th, 2016





